UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (96.9%) (a) Shares Value Aerospace and defense (6.2%) General Dynamics Corp. 50,530 $5,503,728 Honeywell International, Inc. 54,600 5,064,696 L-3 Communications Holdings, Inc. 46,460 5,489,249 Northrop Grumman Corp. 79,230 9,775,397 United Technologies Corp. 31,930 3,730,701 Auto components (2.5%) Autoliv, Inc. (Sweden) 21,640 2,171,574 Delphi Automotive PLC (United Kingdom) 68,120 4,622,623 Johnson Controls, Inc. 19,460 920,847 TRW Automotive Holdings Corp. (NON) 48,329 3,944,613 Automobiles (1.3%) Ford Motor Co. 141,770 2,211,612 General Motors Co. 119,560 4,115,255 Banks (7.8%) Ally Financial, Inc. 300 2,467,500 Bank of America Corp. 488,020 8,393,944 Citigroup, Inc. 70,545 3,357,942 JPMorgan Chase & Co. 123,910 7,522,576 Regions Financial Corp. 201,280 2,236,221 U.S. Bancorp 108,980 4,670,883 Wells Fargo & Co. 170,712 8,491,215 Beverages (1.9%) Coca-Cola Enterprises, Inc. 60,570 2,892,823 Dr. Pepper Snapple Group, Inc. 60,370 3,287,750 PepsiCo, Inc. 34,710 2,898,285 Capital markets (3.3%) Charles Schwab Corp. (The) 161,440 4,412,155 Invesco, Ltd. 64,310 2,379,470 State Street Corp. 123,600 8,596,380 Chemicals (1.7%) Ashland, Inc. 43,210 4,298,531 Dow Chemical Co. (The) 76,960 3,739,486 Commercial services and supplies (0.6%) Tyco International, Ltd. 64,295 2,726,108 Communications equipment (1.4%) Cisco Systems, Inc. 298,250 6,683,783 Consumer finance (0.8%) Capital One Financial Corp. 25,350 1,956,006 Discover Financial Services 29,230 1,700,894 Containers and packaging (0.3%) Sealed Air Corp. 47,940 1,575,788 Diversified financial services (1.1%) CME Group, Inc. 70,560 5,222,146 Diversified telecommunication services (3.0%) AT&T, Inc. 135,840 4,763,909 CenturyLink, Inc. 62,880 2,064,979 Verizon Communications, Inc. 152,040 7,232,543 Electric utilities (2.6%) American Electric Power Co., Inc. 48,200 2,441,812 Edison International 56,290 3,186,577 FirstEnergy Corp. 113,550 3,864,107 NextEra Energy, Inc. 29,550 2,825,571 Energy equipment and services (1.0%) McDermott International, Inc. (NON) (S) 193,500 1,513,170 National Oilwell Varco, Inc. 40,700 3,169,309 Food and staples retail (1.2%) CVS Caremark Corp. 76,880 5,755,237 Food products (2.1%) Kellogg Co. 76,990 4,828,043 Kraft Foods Group, Inc. 56,840 3,188,724 Pinnacle Foods, Inc. 64,922 1,938,571 Health-care equipment and supplies (3.7%) Baxter International, Inc. 110,780 8,151,192 Covidien PLC 24,912 1,835,018 St. Jude Medical, Inc. 69,700 4,557,683 Zimmer Holdings, Inc. 29,570 2,796,731 Health-care providers and services (2.9%) CIGNA Corp. 111,230 9,313,288 UnitedHealth Group, Inc. 53,380 4,376,626 Hotels, restaurants, and leisure (0.1%) Hilton Worldwide Holdings, Inc. (NON) 15,347 341,317 Household durables (0.6%) PulteGroup, Inc. 101,770 1,952,966 Taylor Morrison Home Corp. Class A (NON) 31,740 745,890 Independent power and renewable electricity producers (0.6%) Calpine Corp. (NON) 69,208 1,447,139 NRG Energy, Inc. 45,670 1,452,306 Industrial conglomerates (1.0%) General Electric Co. 178,050 4,609,715 Insurance (7.4%) American International Group, Inc. 110,340 5,518,103 Aon PLC 43,060 3,629,097 Genworth Financial, Inc. Class A (NON) 229,680 4,072,226 Hartford Financial Services Group, Inc. (The) 89,490 3,156,312 MetLife, Inc. 191,610 10,117,008 PartnerRe, Ltd. 44,430 4,598,505 Validus Holdings, Ltd. 69,829 2,633,252 Willis Group Holdings PLC 34,450 1,520,279 IT Services (0.8%) Computer Sciences Corp. 58,770 3,574,391 Leisure products (0.6%) Hasbro, Inc. 54,000 3,003,480 Life sciences tools and services (0.8%) Thermo Fisher Scientific, Inc. 32,610 3,921,026 Media (4.5%) CBS Corp. Class B (non-voting shares) 59,110 3,652,998 Comcast Corp. Special Class A 185,140 9,027,426 Liberty Global PLC Ser. C (United Kingdom) (NON) 72,360 2,945,776 Time Warner, Inc. 86,090 5,624,260 Metals and mining (0.5%) Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 74,020 2,447,841 Multi-utilities (0.5%) Ameren Corp. 55,610 2,291,132 Multiline retail (0.6%) Macy's, Inc. 49,230 2,918,847 Oil, gas, and consumable fuels (10.6%) Anadarko Petroleum Corp. 23,480 1,990,165 Apache Corp. 14,420 1,196,139 Exxon Mobil Corp. 136,030 13,287,410 Marathon Oil Corp. 362,950 12,891,984 Marathon Petroleum Corp. 29,810 2,594,662 Occidental Petroleum Corp. 7,990 761,367 QEP Resources, Inc. 92,100 2,711,424 Royal Dutch Shell PLC ADR (United Kingdom) 128,813 9,411,078 Total SA (France) 14,890 976,428 Total SA ADR (France) 10 656 Valero Energy Corp. 81,490 4,327,119 Paper and forest products (0.6%) International Paper Co. 65,670 3,012,940 Personal products (0.8%) Coty, Inc. Class A 254,780 3,816,604 Pharmaceuticals (7.8%) AstraZeneca PLC ADR (United Kingdom) 46,240 3,000,051 Eli Lilly & Co. 169,810 9,995,017 Johnson & Johnson 101,580 9,978,203 Mallinckrodt PLC (Ireland) (NON) 8,427 534,356 Merck & Co., Inc. 94,330 5,355,114 Pfizer, Inc. 198,929 6,389,599 Zoetis, Inc. 62,702 1,814,596 Real estate investment trusts (REITs) (2.4%) American Tower Corp. (R) 34,350 2,812,235 Equity Lifestyle Properties, Inc. (R) 53,690 2,182,499 Gaming and Leisure Properties, Inc. (R) 64,970 2,368,806 Hatteras Financial Corp. (R) 40,500 763,425 MFA Financial, Inc. (R) 425,871 3,300,500 Real estate management and development (0.2%) Altisource Portfolio Solutions SA (NON) (S) 9,234 1,123,408 Road and rail (0.8%) Union Pacific Corp. 20,670 3,878,932 Semiconductors and semiconductor equipment (2.7%) Fairchild Semiconductor International, Inc. (NON) 129,318 1,783,295 Intel Corp. 95,240 2,458,144 Maxim Integrated Products, Inc. 74,210 2,457,835 NXP Semiconductor NV (NON) 51,640 3,036,948 Texas Instruments, Inc. 68,400 3,225,060 Software (0.3%) Symantec Corp. 71,040 1,418,669 Specialty retail (0.5%) Gap, Inc. (The) 27,520 1,102,451 Office Depot, Inc. (NON) 357,390 1,476,021 Technology hardware, storage, and peripherals (3.4%) Apple, Inc. 8,800 4,723,312 EMC Corp. 173,640 4,759,472 SanDisk Corp. 43,656 3,544,431 Seagate Technology PLC (S) 55,840 3,135,974 Thrifts and mortgage finance (0.3%) Radian Group, Inc. (S) 90,870 1,365,776 Tobacco (1.7%) Altria Group, Inc. 111,620 4,177,937 Philip Morris International, Inc. 47,450 3,884,732 Trading companies and distributors (0.5%) WESCO International, Inc. (NON) 28,200 2,346,804 Wireless telecommunication services (0.9%) Vodafone Group PLC ADR (United Kingdom) 112,027 4,123,716 Total common stocks (cost $330,187,623) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 14,171 $339,439 PPL Corp. $4.375 cv. pfd. 97,790 5,353,025 Stanley Black & Decker, Inc. $6.25 cv. pfd. 2,382 257,113 Total convertible preferred stocks (cost $5,866,115) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $1,768,000 $2,025,465 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 624,000 1,851,720 Total convertible bonds and notes (cost $2,581,498) SHORT-TERM INVESTMENTS (1.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 4,949,300 $4,949,300 Putnam Short Term Investment Fund 0.07% (AFF) 3,699,338 3,699,338 Total short-term investments (cost $8,648,638) TOTAL INVESTMENTS Total investments (cost $347,283,874) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $474,207,321. (b) The aggregate identified cost on a tax basis is $349,346,758, resulting in gross unrealized appreciation and depreciation of $132,529,377 and $3,840,878, respectively, or net unrealized appreciation of $128,688,499. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,207,254 $35,438,443 $39,946,359 $1,443 $3,699,338 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,949,300, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,922,795. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $50,777,956 $— $— Consumer staples 36,668,706 — — Energy 54,830,911 — — Financials 108,101,263 2,467,500 — Health care 72,018,500 — — Industrials 43,125,330 — — Information technology 40,801,314 — — Materials 15,074,586 — — Telecommunication services 18,185,147 — — Utilities 17,508,644 — — Total common stocks — Convertible bonds and notes — 3,877,185 — Convertible preferred stocks — 5,949,577 — Short-term investments 3,699,338 4,949,300 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
